DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 26 November 2021. After entry of the amendment claims 10-18 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is confusing as this claim recites that the 45 µm residue of the fine powder is
not more than 34% by mass however in claim 10 this same limitation is recited for the coarse powder.  Accordingly it is unclear as to how both the fine and coarse powder can have the same


Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections of claims 12 and 16-18.
With respect to the 112(b) rejection of claim 13, applicant’s amendment to this claim has not overcome the 112(b) as it is still confusing for the reasons set forth in the above rejection and applicant has not provided any convincing arguments that the claim is not confusing as written.

Allowable Subject Matter
Claims 10-12 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the method claims the prior art differs from the instant claims in that
coal ash is not introduced to the classifying device at a temperature not lower than 400 °C and
there is no milling step that mills the coarse powder of the heat-treated fly ash obtained
through said classifying step until a 45 um sieve residue becomes not more than 34% by mass.
With respect to the apparatus claims, the prior art differs from the instant claims in that
it fails to recite a cooling device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
January 2, 2022